DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 13 contains limitations related to the “bypass tube” of Fig. 1, as well as the “inverted shroud” of the embodiment shown in Fig. 2.  This amounts to the improper combining of embodiments, as these features are mutually exclusive.  Claim 13 should be amended to contain elements of only one of the two embodiments.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, the claim recites an inverted shroud “having a bypass channel.”  However, this phrase is unclear, as the disclosure indicates that the bypass channel is formed exterior to the inverted shroud (i.e. in the annulus).  Thus, it is not correct to say that the inverted shroud “has” a bypass channel.
	Additionally, with regard to claims 1, 6, and 11, the phrase “the intake tube [or port] is independent of the pump and the motor” is unclear.  The term “independent” does not have a clear meaning.  For example, the intake tube supplies fluid to the pump.  Thus, how can the intake tube be considered “independent” of the pump?  It is unclear what the term “independent” imparts to the claim.
	With regard to claims 6 and 11, the phrase “an intake port having a first and second end” is unclear.  The intake port is given numeral 24 in the Figures.  A “port” does not have ends.  It is believed that the term “intake port” is meant to be “intake tube,” and the claim will be examined as such.
	With regard to claim 12, the term “a bypass tube” in line 2 is unclear, because “a bypass channel” is already introduced in claim 11.  It is not clear if these two elements are the same thing, or two separate elements.  The specification does not point out a “bypass channel” separately from a “bypass tube.”
	With regard to claim 13, the terms “the packer” and “the bypass tube” in line 6 lack antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6 and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 6, 7, and 9 of U.S. Patent No. 11,352,864. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are broader than those in the ‘864 patent.  The claims in the ‘864 patent are specifically directed to the Fig. 1 embodiment, but instant claims 6 and 10 are generic to either embodiment.  Thus, the instant claims are fully encompassed by the claims in the ‘864 patent and are obviously directed to the same invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reid et al. (US 2015/0053394, hereinafter Reid).
With regard to claim 1, as best understood, Reid discloses a system for protecting an Electrical Submersible Pump (ESP) string (i.e. the string shown in Fig. 1) having a pump (37) and a motor (43), the system comprising:
an intake tube (25) having a first and second end (see Fig. 1); and
an inverted shroud (17) coupled to the intake tube and having a bypass channel (the bypass channel is around the outside of the shroud 17);
wherein the intake tube is independent of the pump and the motor (as best understood, the intake tube is “independent,” given that it is not directly connected to the pump and motor).
With regard to claim 2, the inverted shroud (17) is coupled with the first end of the intake tube (25, the “first end” being the upper end of the intake tube 25).
With regard to claim 3, the inverted shroud (17) is coupled with a section of production tubing (15) downstream from the pump and the motor (the coupling is via hanger member 21).
With regard to claim 4, the inverted shroud (17) forms a bypass path within a casing annulus (i.e. around the exterior of shroud 17).
With regard to claim 5, Reid discloses another inverted shroud (29) coupled to the second end of the intake tube (the “second end” being the lower end of the intake tube 25).
With regard to claim 6, as best understood, Reid discloses an apparatus for protecting an Electrical Submersible Pump (ESP) system having a pump (37) and a motor (43), the apparatus comprising:
an intake tube (25) having a first and second end (Fig. 1); and
a bypass channel (i.e. the annulus outside of the shroud 17) extending above the pump (Fig. 1);
wherein the intake tube is independent of the pump and the motor (as best understood, the intake tube is “independent” of the pump and motor because it is not directly connected to the pump or motor).
With regard to claim 7, Reid discloses an inverted shroud (17) for shielding the pump and the motor from the gas pocket.
With regard to claim 8, the inverted shroud (17) is coupled with a section of production tubing (15) above the pump and the motor (via hanger 21).
With regard to claim 9, the inverted shroud (17) is coupled with the first end of the intake tube (i.e. the upper end of intake tube 25).
With regard to claim 10, Reid discloses an inverted shroud (29) coupled with the second end of the intake port (i.e. the lower end of tube 25).
With regard to claim 11, as best understood, Reid discloses a method of operating an ESP system having a pump (37) and a motor (43), the method comprising:
pumping fluid from a downhole reservoir (reservoir shown in Fig. 1, outside of the casing 11) through a gas bypass assembly (i.e. the system shown in Fig. 1) using the pump and the motor;
wherein the gas bypass assembly comprises:
an intake tube (25) having a first and second end (Fig. 1); and
a bypass channel (i.e. exterior to the shroud 17) extending above the pump (Fig. 1);
wherein the intake tube is independent of the pump and the motor (tube 25 is not directly connected to the pump or motor).
With regard to claim 13, as best understood, Reid discloses a that the gas bypass assembly further comprises:
an inverted shroud (17) for shielding the pump and the motor from the gas pocket;
wherein the inverted shroud is coupled with a section of production tubing (15) above the pump and the motor (Fig. 1);
wherein the inverted shroud is coupled with the first end of the intake tube (via hanger 21);
(the stricken-through portion of this claim is related to the Fig. 1 embodiment, which should not be combined with elements of the Fig. 2 embodiment).
Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sims et al. (US 2016/0222773, hereinafter Sims).
With regard to claim 11, as best understood, Sims discloses (see especially Fig. 4) a method of operating an ESP system having a pump (417) and a motor (unlabeled in Fig. 4, but see numeral 23 in Fig. 1A), the method comprising:
pumping fluid from a downhole reservoir through a gas bypass assembly (the assembly comprising at least elements 427 and 461) using the pump (417) and the motor (23);
wherein the gas bypass assembly comprises:
an intake tube (461) having a first and second end (Fig. 4); and
a bypass channel (427) extending above the pump (see outlet 431 in Fig. 4);
wherein the intake tube is independent of the pump and the motor (tube 461 is not directly connected to the pump or motor).
With regard to claim 12, the gas bypass assembly further comprises a packer (439) coupled to the first end of the intake port and a bypass tube (427) coupled to the packer (the bypass tube 427 is at least indirectly coupled to the packer 439).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/           Primary Examiner, Art Unit 3676